Citation Nr: 1806912	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for congenital cataracts.

2.  Entitlement to service connection for a left knee condition, to include tendonitis and patellofemoral pain syndrome.

3.  Entitlement to service connection for a left hand and finger condition, to include arthritis.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD), to include as due to military sexual trauma.

5.  Entitlement to service connection for congenital cataracts.

6.  Entitlement to service connection for left shoulder arthritis and bursitis.

7.  Entitlement to service connection for right knee arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1995.

The matter of PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.  

The matters of left knee condition, left hand and finger condition, and left shoulder arthritis and bursitis, come before the Board on appeal from a September 2014 rating decision of the Roanoke RO.

Finally, the matters of congenital cataracts, right ankle arthritis, and left ankle arthritis, come before the Board on appeal from a January 2015 rating decision of the Roanoke RO.

In November 2016, the Veteran filed a claim to reopen the claims.  However, to date, the Veteran has not been afforded a rating decision with respect to his claims.

After a review of his VA treatment records, the Board has recharacterized the Veteran's claims of entitlement to service connection for left knee arthritis, entitlement to service connection for arthritis of the left hand and fingers, and entitlement to service connection for PTSD as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of service connection for PTSD, congenital cataracts, left shoulder arthritis and bursitis, and right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sought service connection for congenital cataracts, but was denied in a November 1995 rating decision.  The Veteran neither appealed the denial of the claim, nor submitted new and material evidence, within a year of that rating decision.

2.  The evidence associated with the record subsequent to the November 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran's left knee tendonitis and patellofemoral pain syndrome were not caused by any incident during service, were not present during service or for many years thereafter, and the weight of the evidence shows that the conditions are not otherwise related to service.

4.  The Veteran does not have a diagnosable condition related to his left hand.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision, which denied service connection for congenital cataracts, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.    § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a left knee disorder, to include tendonitis and patellofemoral pain syndrome, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a left hand and finger disorder, to include arthritis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R.        §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.                  § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen a claim for service connection for congenital cataracts, which was initially denied by the RO in a November 1995 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the November 1995 rating decision, the only evidence considered by the RO were service treatment records (STRs) from December 1975 to May 1995, and a September 1995 VA examination conducted at the Richmond, Virginia, VAMC.  The Veteran's claim was denied because the RO found that the Veteran's congenital cataracts condition preexisted service and was not aggravated by his active duty service.

Evidence considered by the RO since the November 1995 rating decision consists of treatment records from the Boston VAMC, October 2008 treatment records from the Salisbury VAMC, 1999 treatment records from the Tampa VAMC, and March 1998 through March 2017 treatment records from the Richmond VAMC.  This evidence is "new," as it was not previously submitted to agency decision makers.  Moreover, the evidence is material in that it speaks to the unestablished fact of in-service aggravation of congenital cataracts.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a. Left Knee Condition

The Veteran asserts that he has a currently diagnosed left knee condition that is etiologically related to service.  

A May 1982 STR shows that the Veteran was treated for a lump on the left knee, which had persisted for three days.  The clinician noted redness, swelling, and tenderness.  The Veteran was given a diagnosis of abscess of the left knee.

In an October 2014 statement, the Veteran indicated that his condition stemmed from running in combat boots on hard surfaces while in service.  There is no specific medical evidence of record to verify that the Veteran was treated for a knee condition related to running in combat boots on hard surfaces.

The Veteran underwent a VA examination in April 2017, during which the Veteran was diagnosed with left knee tendonitis and patellofemoral pain syndrome.  The examiner also noted a diagnosis of left knee strain from 2014.  The Veteran once again reported that the condition began by running in combat boots during service, and that the condition has persisted ever since.  The Veteran reported symptoms of swelling, pain, stiffness, weakness, easy fatigue, heat, and grinding.  He described flare-ups arising when standing for long periods.  Range of motion testing was normal.  Pain was noted at rest, on motion, and with weight-bearing.  There was mild tenderness of the patella tendon, as well as objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional functional loss.  The Veteran indicated he occasionally uses a brace on both knees.  Imaging studies were performed and found no evidence of arthritis.  The examiner found there to be no pathological evidence that would link the current diagnoses of tendonitis and patellofemoral pain syndrome to the Veteran's active service.  Specifically, the examiner noted that the lone evidence of a left knee treatment in service was for the abscess in 1982.  The examiner opined that a skin abscess simply has no relation to tendonitis.

The Board finds there to be insufficient evidence to show a nexus between the Veteran's left knee tendonitis and patellofemoral pain syndrome and service.  STRs are silent for left knee treatment in service, aside from the 1982 skin abscess, which the April 2017 VA examiner concluded to be less likely than not related to the Veteran's current symptoms.  Additionally, there are no medical records showing a diagnosis or treatment of a left knee condition within a year after service.  Rather, the evidence of record indicates that the Veteran did not complain of left knee pain until nearly 20 years after discharge.

The Board finds that the most probative evidence of record suggests that the Veteran's left knee condition is not related to service.  In reaching this conclusion, the Board has considered the Veteran's lay statements, and the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.                § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for the establishment of service connection.  The Board finds the medical evidence of record, including the VA examinations, to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for a left knee condition is not warranted.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

b. Left Hand and Finger Condition

The Veteran contends that he has a condition of the left hand and fingers, to include arthritis, that is etiologically related to service.

STRs from November 1982 show the Veteran with a diagnosis of sprained fingers.  He had complained of finger pain and swelling related to a football injury.

The Veteran underwent an April 2017 VA examination, during which the examiner diagnosed the Veteran with bilateral tenosynovitis.  The examiner found there to be no pathology for the claimed diagnoses of left or right hand arthritis, or arthritis of the left or right fingers.  The Veteran reported the date of onset as 2014, when it became difficult for him to grasp things at work.  He reported symptoms of pain, stiffness, weakness, easy fatigue, swelling, heat, grinding, and locking in the thumbs.  Flare-ups were in the form of cramping in the hands.  Bilateral range of motion testing of the hands and fingers was normal.  No pain was noted on the examination.  Imaging studies failed to indicate that the Veteran had arthritis in either hand.  The examiner concluded that, based on the evidence of record, there was no pathology to render a diagnosis for arthritis of the hands or fingers.  While the examiner found the Veteran's right thumb to have residuals from a fracture, the left hand and fingers were noted to be in normal condition, with no evidence of arthritis or any other condition.

As stated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board finds there to be no evidence of record supporting a contention that the Veteran has a current condition relating to the left hand or fingers.  There is no evidence of continuity of symptomatology.  The evidence indicates that the Veteran was indeed treated for sprained fingers while in service in 1982, but there is no additional complaint of symptoms until 2014, nearly 20 years following discharge.  Further, the April 2017 examiner could not offer any specific diagnosis relating to the Veteran's left hand or fingers, and the Veteran does not contend that he seeks medical treatment for any such condition.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  There is no medical evidence or other competent evidence relating a left hand or finger condition to the Veteran's military service.  Thus, a VA medical examination addressing the etiology of these condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of a left hand or finger condition that is etiologically related to an in-service event or injury.  Accordingly, service connection is not warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for congenital cataracts is reopened.

Service connection for a left knee condition, to include tendonitis and patellofemoral pain syndrome, is denied.

Service connection for a left hand and finger condition, to include arthritis, is denied.


REMAND

PTSD

The Veteran tested positive for PTSD during a May 2011 screen at the Richmond VAMC.  During the screen, the Veteran reported nightmares, being constantly on guard, watchful and easily startled, and numb and detached feelings.

In a November 2011 statement, the Veteran described a 1976 incident at Fort Benjamin, Indiana, where he was cornered by another service member, handed a jar of Vaseline, and threatened sexually.  The Veteran reported being frightened, but was able to walk out of the room when a third person entered the room.  While nothing of a sexual nature ultimately transpired, he reported having nightmares about the incident.  In a separate November 2011 statement, the Veteran reported that he was asked to go on a trip to Barstow, California, with a friend who had just purchased a new Chevrolet Camaro.  He stated that he decided not to go, and during the trip, his friend got into an accident that killed three people.  The Veteran reported also having nightmares about this incident.

The Board notes that with regard to the Veteran's claim for PTSD, to include as due to military sexual trauma, the present case, which involves an allegation of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5 of the VA Adjudication Procedures Manual (M21-1), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, review of the record reflects that the Veteran has not been sufficiently apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  With regard to VA's duty to notify, the Veteran was sent a letter dated in November 2011.  The Board notes, however, that the notice sent to the Veteran in November 2011, and all subsequent VCAA notice letters regarding PSTD due to military sexual trauma, did not comply with the requirements set forth in 38 C.F.R. § 3.304(f)(5).  Therefore, a remand is necessary in this case to cure the procedural defect.

Additionally, the Veteran has not been provided a VA examination to determine if his claimed conditions are related to any incident during his active duty service.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Congenital Cataracts

A December 1975 STR shows the Veteran's uncorrected vision in the right and left eyes to be 20/40.

A March 1986 STR indicates that the Veteran has had cataracts since birth.  He was placed on permanent physical profile with no driving of motor vehicles and daytime small arms familiarization only-no qualification.  He was to wear sunglasses on bright days, except in military formation.

The Veteran underwent a VA examination in September 1995, during which the examiner noted the Veteran to carry a diagnosis of congenital cataracts.  The Veteran complained of a decrease in depth perception, which had prevented him from driving a car and obtaining a job.  The Veteran was diagnosed with refractive error, bilateral congenital cataracts, and lattice degeneration of the superotemporal quadrant of the right eye and RP changes over the lower lateral quadrant of the left eye.

The Veteran was denied service connection for congenital cataracts in a September 1995 rating decision.  That decision was not appealed within one year, and thus became final.  The Veteran sought to reopen the claim, but was denied in a January 2015 rating decision due to a lack of new and material evidence.  However, the rating decision indicates that the RO considered outpatient treatment records from the Richmond VAMC through January 2015.  Further, the May 2017 SOC indicates that the RO considered July 2011 treatment records from the Boston VAMC, October 2008 treatment records from the Salisbury VAMC, 1999 treatment records from the Tampa VAMC, and March 1998 through March 2017 treatment records from the Richmond VAMC.  To date, none of these records are on file.

As such, the Board finds that a remand of the claim is warranted in order to associate the aforementioned VA treatment records with the claims file.  Additionally, the Board notes that September 1995 VA examination, upon which the RO's original denial of service connection was based, did not consider the issue of aggravation.  Therefore, the Board finds a new VA examination is necessary to determine the nature and etiology of the Veteran's congenital cataracts, to include whether the Veteran's condition was aggravated by service.

Left Shoulder Arthritis and Bursitis

In statements given in June and October 2014, the Veteran indicated that he hurt both shoulders while lifting and moving GPM pumps while stationed in Seoul, South Korea.

The Veteran underwent a VA shoulder examination in April 2017, during which the examiner diagnosed the Veteran with shoulder impingement syndrome.  The examiner also noted a 2014 diagnosis of shoulder strain.  However, the examiner found no pathology to diagnose the Veteran with arthritis or bursitis.  The Veteran reported daily pain that had its onset in 2014 by lifting tubs of mail overhead.  Symptoms included stiffness, weakness, easy fatigue, lack of endurance, swelling, redness, heat, and grinding.  The Veteran reported having flare-ups, making it difficult to lift objects overhead or reach onto a shelf.  Range of motion testing revealed flexion to 90 degrees, abduction to 100 degrees, external rotation to 60 degrees, and internal rotation to 80 degrees.  Repetitive use testing revealed decreased motion, with flexion to 80 degrees, abduction to 75 degrees, external rotation to 50 degrees, and internal rotation to 50 degrees.  The examiner indicated there to be mild tenderness of the AC joint, as well as pain with weight-bearing.  He also noted that pain, fatigue, and lack on endurance cause functional loss over time.  The Veteran indicated occasional use of a brace.  Imaging studies found no evidence of arthritis.  The examiner concluded that the Veteran's left shoulder condition was less likely than not related to service because there was no left shoulder condition found in service.

The Board finds this examination to be inadequate.

First, the examiner failed to address whether the Veteran's left shoulder condition was aggravated by any other Veteran's other service-connected conditions, to include a right shoulder strain and degenerative disc disease (DDD).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, in concluding that the Veteran's left shoulder condition was unrelated to service, the examiner based his opinion on the fact that no left shoulder condition was found in the Veteran's medical records.  An opinion based on the absence of treatment records, without consideration of a veteran's competent reports, is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine the nature and etiology of his left shoulder condition.

a. Right Knee Arthritis

Regarding the Veteran's claim for service connection for right knee arthritis, the Veteran was denied in a September 2014 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in October 2014.  The Veteran was afforded a VA examination in April 2017.  However, since that examination, the RO has not afforded the Veteran with a Statement of the Case.

Therefore, the Board finds a remand is required with respect for this claim so that the Veteran can be afforded a SOC and an opportunity to perfect an appeal for the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims file any additional relevant VA and private treatment records, to include any records from the Richmond VAMC, Salisbury VAMC, Boston VAMC, and Tampa VAMC.

2.  The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential source or sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of her purported in-service stressors.

The Veteran must be provided with specific examples of corroborating alternative evidence.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Develop the Veteran's claim for service connection for PTSD, to include as due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5.  In this respect, request from the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged incident, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

4.  Schedule the Veteran for a VA psychological examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the nature and etiology of any current psychiatric condition, to include PTSD due to military sexual trauma, and whether this condition is related to the Veteran's active duty service.  The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  Additionally, the Veteran's lay statements regarding his in-service stressors and his contention that his condition is related to his active duty service should be noted and considered.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran has PTSD or any other acquired psychiatric disorder that is related to service.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his congenital cataracts.  The claims file and copy of this remand must be made available to the examiner for review and a notation to this effect must be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted, if necessary.

The examiner must then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's congenital cataracts condition was caused or aggravated by any incident of active duty.

The examiner must address the Veteran's credible contention that his congenital cataracts condition worsened during his active duty service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a thorough rationale for any opinion provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder condition.  The claims file and copy of this remand must be made available to the examiner for review and a notation to this effect must be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted, if necessary.

The examiner should diagnose all left shoulder conditions.

The examiner must then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current left shoulder conditions were caused by, secondarily related to, or aggravated by any incident of active duty.

The examiner must address the Veteran's credible contention that he has shoulder pain since his active duty service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a thorough rationale for any opinion provided.

6.  Issue a Statement of the Case (SOC) regarding the issues of entitlement to service connection for right knee arthritis.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

7.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) for all necessary claims and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


